Case 2:20-cv-12772-SJM-RSW ECF No. 10, PageID.24 Filed 01/25/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALEXANDER HAGGART,
                                               Case No. 2:20-cv-12772
                    Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
v.


ROBERT SHINSKE and PATRICK
MCNULTY,

                    Defendants.
                                       /

                ORDER DISMISSING DEFENDANT SHINSKE

      Plaintiff sued Defendants Shinske, McNulty, Williams, and the City of Detroit

in Wayne County Circuit Court in August 2019. Haggart v. City of Detroit, No. 19-

13394, ECF 1, PgID 2 (E.D. Mich. Nov. 18, 2019). In February 2020, the Court issued

an order for the plaintiff to show cause why the claims against Defendants McNulty

and Shinske should not be dismissed for failure to prosecute. Haggart, No. 19-13394,

ECF 4; see Fed. R. Civ. P. 4(m). At the time, the docket lacked evidence that either

Defendant was served. Haggart, No. 19-13394, ECF 4, PgID 30. Plaintiff failed to

respond to the show cause order. Haggart, No. 19-13394, ECF 5, PgID 32. The Court

therefore dismissed the claims against Defendants McNulty and Shinske in April

2020 without prejudice. Id.

      Plaintiff then moved to amend the complaint so that Defendants McNulty and

Shinske could be brought back in as defendants. Haggart, No. 19-13394, ECF 10. In




                                           1
Case 2:20-cv-12772-SJM-RSW ECF No. 10, PageID.25 Filed 01/25/21 Page 2 of 3




September 2020, the Court denied the motion to amend as futile because it could not

survive a motion to dismiss. Haggart, No. 19-13394, ECF 13, PgID 93.

      The next month, Plaintiff filed a different case against Defendants Shinske

and McNulty and asserted the same claims as before. Compare ECF 1 with Haggart,

No. 19-13394, ECF 1; ECF 10-1. Summonses for Defendants Shinske and McNulty

were issued on October 14, 2020. ECF 2, 3. As a result, the time limit for service

expired on January 13, 2021. See Fed. R. Civ. P. 4(m).

      On January 10, Plaintiff served Defendant McNulty. ECF 8. On January 13,

the Court issued a show cause order for why the case should not be dismissed for

failure to prosecute. ECF 7. Plaintiff responded to the show cause order and indicated

that he has been unable to serve Defendant Shinske because Defendant Shinske

appeared to be evading service. ECF 9, PgID 22. Plaintiff also indicated that he would

make "one last attempt to serve [Defendant] Shinske. If (when) such attempt fails,"

Plaintiff would move for alternative service. Id.

      The time limit for service expired twelve days ago, and Plaintiff has still not

moved for alternative service. This is the second time in this dispute that Plaintiff

has failed to serve Defendant Shinske and neither time has Plaintiff moved for

alternative service or an extension of service. Plaintiff's suggestion—without

evidence—that Defendant Shinske has been evasive is not persuasive given that

Plaintiff has now had six months to serve Defendant Shinske. Because Plaintiff has

not moved for or provided good cause for failure to serve, the Court will therefore not

extend the time for service. See Fed. R. Civ. P. 4(m); Friedman v. estate of Presser,



                                           2
Case 2:20-cv-12772-SJM-RSW ECF No. 10, PageID.26 Filed 01/25/21 Page 3 of 3




929 F.2d 1151, 1157 (6th Cir. 1991) ("[C]ounsel's inadvertent failure or half-hearted

efforts to serve a defendant within the statutory period does not constitute good

cause.").

       WHEREFORE, it is hereby ORDERED that Defendant Shinske is

DISMISSED.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: January 25, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 25, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         3
